COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  WILLIAM GEOFFREY THACKER,                       §             No. 08-18-00085-CR

                                Appellant,        §            Appeal from the 205th

  v.                                              §            Judicial District Court

  STATE OF TEXAS,                                 §           of El Paso County, Texas

                                Appellee.         §             (TC#20170D02483)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

part of the judgment finding Appellant guilty. We therefore affirm that part of the judgment. We

conclude there was error in the portion of the judgment imposing punishment. We therefore

remand this cause for a new punishment hearing to determine the finality of Appellant’s prior

conviction.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.